I respectfully dissent from that portion of the majority opinion which directs the trial court to enter judgment in favor of Hansford for travel costs associated with the out-of-town depositions. Because these depositions were not used in evidence, and the jurisdictional question raised at the commencement of this action appears to have been resolved through documentary evidence, I would conclude that the travel costs were not necessary for the prosecution of Hansford's appeal. I would accordingly conclude that these costs were not reimbursable under R.C. 4123.512.
I therefore dissent from the remand of this matter.